SUMMARY ORDER

In April 2007, Cornel Rudolf Wilson pled guilty to illegal reentry after having been lawfully deported following a conviction for an aggravated felony. In August 2007, the district court sentenced Wilson principally to 21 months’ imprisonment. He now appeals his sentence. We assume the parties’ familiarity with the facts and procedural history of the case.
Wilson contends that the district court erred in finding that his 1983 conviction in Bronx County Criminal Court for attempted criminal sale of marijuana, a misdemeanor under New York state law, qualified as a aggravated felony for the purpose of enhancing his sentence. We review legal challenges to a sentence de novo, United States v. Matthews, 205 F.3d 544, 545 (2d Cir.2000), and find that Wilson’s argument is without merit.
*657We have previously held that a drug trafficking offense, regardless of its classification under state law, is an aggravated felony for sentencing enhancement purposes when it is (1) an offense punishable under the federal Controlled Substance Act (the “CSA”), and (2) can be classified as a felony under federal law. United States v. Simpson, 319 F.3d 81, 85-86 (2d Cir.2002). Wilson’s 1983 conviction was punishable under the CSA, see 21 U.S.C. § 841(b)(1)(D), and qualifies as a felony under federal law, see 18 U.S.C. § 3559(a). Thus, the offense is an aggravated felony under the Sentencing Guidelines. See Simpson, 319 F.3d at 85-86.
Wilson invites us to reconsider our holding in Simpson in light of Lopez v. Gonzales, 549 U.S. 47, 127 S.Ct. 625, 166 L.Ed.2d 462 (2006). We decline to do so, as nothing in Lopez suggests that a crime punishable as a felony under federal law, but punishable only as a misdemeanor under state law, does not qualify as an aggravated felony.
For the foregoing reasons, the judgment is AFFIRMED.